933 F.2d 1010
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Louis VOLTZ and Irving Sisson, Defendants-Appellants.
Nos. 90-3802, 90-3804.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before KRUPANSKY and BOGGS, Circuit Judges, and DUGGAN, District Judge.*
PER CURIAM.


1
Defendants-appellants, Louis A. Voltz and Irving Sisson (appellants), appealed from the final judgment of the district court in this case involving conspiracy and substantive counts related to a scheme to manufacture and distribute amphetamine hydrochloride.  Following a joint jury trial that resulted in verdicts of guilt on all counts, appellant Voltz was sentenced to serve a total of 97 months in prison and pay substantial fines.  Sisson was sentenced to 137 months of incarceration.


2
Appellants asserted numerous assignments of error on appeal.  Both appellants contended that the district court abused its discretion in overruling their motions for separate trials, that the court improperly intervened in and "coached" the prosecution's direct examination of a material witness, that the court erred in denying their motions for suppression of evidence obtained pursuant to an allegedly unlawfully obtained search warrant, that the evidence was insufficient to support their convictions, and that the court erred as a matter of fact in determining for sentencing purposes that the conspirators were planning to manufacture three pounds of amphetamine substances.


3
Voltz asserted separately that the district court abused its discretion in refusing, on account of Voltz's advanced age, to depart downward in rendering sentence.  Sisson argued numerous assignments of error in his appeal, including contentions that the trial court erred in finding that he did not play a "minor role" in the offenses of conviction and that the court erred in Vinson-Enright rulings regarding the admissibility of alleged co-conspirator statements-against-interest.


4
After having reviewed and considered the record on appeal, the briefs and arguments of counsel, and the applicable law, the court is of the opinion that the convictions and sentences should be upheld in every respect.  Accordingly, the judgment of the district court with respect to both appellants is hereby AFFIRMED.



*
 The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of Michigan, sitting by designation